Loomis, J.
(dissenting). I tliinlc the plaintiff has a clear legal right to retain his verdict and judgment for one hundred and seventy-five dollars damages against both defendants jointly.
In Gould’s Pleading, chap. 10, sec. 57, p. 522, it is said that “ a verdict finding the whole issue or the substance of it, is not vitiated by finding more; for the.finding of what was not in issue is but surplusage, and utile per inutile non vitiatur.” This proposition is well supported by the authorities. Bacon’s Abr., Verdict, N.; Bacon v. Callender, 6 Mass., 303; Halsey v. Woodruff, 9 Pick., 555 ; Currier v. Swan, 63 Maine, 323 ; Windham v. Williams, 27 Miss., 313; O’Shea v. Kirher, 4 Bosw., (N. Y.) 120.
I know of no conflicting authorities, and the principle is applicable to the case at the bar, for the verdict contains every element of a valid verdict, not only in substance but in form. The issue is directly found for the plaintiff and against both defendants jointly. The damages which the plaintiff sustained are found to have been one hundred and seventy-five dollars, and the jury find for the plaintiff to recover that entire sum of both defendants with his costs.
So far the verdict was absolutely complete and perfect and the jury had no further jurisdiction. They did however append to this formal and complete verdict, in a detached paragraph, these words : “ The damages assessed by the jury to be divided as follows: against James B. Tatem seventy-five dollars ; against Haskell E. Cox one hundred dollars.” In so doing they transcended the limits of their duty and their jurisdiction and found “ more than was involved in the issue,” but under the rule above cited this part may be rejected as surplusage, and a perfect verdict will remain.
To construe the verdict as a several one against each of the defendants for the respective sums mentioned, seems to reverse the established rule by rejecting the legal part as surplusage instead of that which is illegal. All the analogies of the law forbid such a course. If, for instance, a judgment be erroneous only in part and that part be divisible, it will be reversed only as to that part. Reynolds v. Reynolds, *52415 Conn., 101; Sherwood v. Sherwood, 32 Conn., 15. So also if on the whole record the law of the case is with one party, though the verdict be for the other, there may be a judgment for the former, non obstante veredicto. Fitch v. Scott, 1 Root, 352. In a criminal case where the court sentenced the prisoner to “ pay a fine of thirty 'dollars,” adding “ which is to be paid to the treasury of New Haven County,” it was held that the latter clause might be rejected as void, so that the judgment to pay the fine might stand in full force. Barth v. The State, 18 Conn., 442.
The rule as to verdicts ought to be and is less technical than that applicable to judgments, and requires that they be supported, if it may be done, by any reasonably liberal interpretation. Huntington v. Ripley, 1 Root, 321; Simmons v. Rarden, 9 Geo., 543; Elkins v. Parkhurst, 17 Verm., 105.
In this case manifest justice, as it appears from the entire record, requires that the verdict be sustained. Every element of the plaintiff’s case, including the damages, is directly found by the jury, and this finding is in no wise impaired by the additional words, giving them the strictest construction against the plaintiff; but giving them a liberal construction with a view to support the verdict and they amount to no more than a recommendation on the part the jury for an equitable apportionment of the entire damages as between the defendants, who may not in a moral point of view have been responsible to the same extent, though the jury had just found them legally so by finding for the plaintiff to recover the entire sum of both.
In Currier v. Swan, supra, the jury rendered a verdict in regular form, in an action of tort against four persons, and appended to it an apportionment of the damages among the several defendants, and it was held that the attempted apportionment amounted only to a recommendation, and if it was intended as anything else it was mere surplusage, to be rejected as irregular and void.
I cannot believe the jury had any idea of having two separate judgments, because it is utterly inconsistent with the formal joint verdict they had deliberately agreed upon.
*525But the case of Roberti v. Atwater, 42 Conn., 266, is confidently relied upon as sustaining the majority opinion. In this case it seems that the defendant had a barn on the plaintiff’s land and that the latter brought ejectment against him on that account. The jury found for the plaintiff to recover the possession, adding “ and that the defendant have until June 1,1875, to remove the barn.” The fixing of a time in the future for the defendant’s complete ejectment was not only repugnant to the body of the verdict, but virtually made it partly in favor of the plaintiff and partly for the defendant: and it suggests the idea that it was based on the belief that the defendant had a right to keep his barn on the premises until the time for removal specified, and if this was so, the verdict should have been wholly for the defendant, inasmuch as the plaintiff had no immediate right of possession.
But in the case at bar, unlike the above, the surplusage was not of a nature to indicate that the jury must have reasoned incorrectly or from false premises, and hence it should not vitiate the part which is clearly valid. Gregory v. Frothingham, 1 Nev., 256.
I think there was no error in the judgment complained of.
In this opinion Park, C. J., concurred.